M.D. Appeal Dkt.
                                                                              55 MAP 2018
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 238 MAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
STACY BRITTON,                                 :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 2nd day of October, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue as stated by Petitioner is:


      Should out of state law enforcement officers acting within their own state but solely
      at the request of Pennsylvania law enforcement officers be considered agents of
      the Pennsylvania law enforcement and as such governed by the same statutory
      and constitutional standards as the Pennsylvania law enforcement officers?